PARKER, Chief Justice
(concurring in part and dissenting in part).
I would affirm the portion of the judgment holding that the quantity of water which plaintiffs are entitled to receive through the Mule Shoe Ditch is 25 cubic feet per second. A careful review of the evidence in the light most favorable to ap-pellees demonstrates the soundness of the trial court’s finding that the “carrying capacity of the Mule Shoe Ditch with its dimensions at the time of the ‘Lease from The Swan Land and Cattle Company to Wyoming Development Company’ March 1, 1900, was 25 cubic feet per second, and this was the quantity of water the parties intended in that ‘Lease.’ ”
With that exception, I concur in the opinion.